Case 2:19-cv-02603-AB-SHK Document 29 Filed 04/15/20 Page 1 of 1 Page ID #:791




  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       V.C.A.,                                       Case No. 2:19-cv-02603-AB-SHK
 12
                                       Plaintiff,
 13
                             v.
                                                     ORDER ACCEPTING FINDINGS
 14                                                  AND RECOMMENDATION OF
       ANDREW M. SAUL, Commissioner of
                                                     UNITED STATES MAGISTRATE
 15    Social Security,                              JUDGE
 16                                    Defendant.
 17
 18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the parties’ Joint
 19   Stipulation, the relevant records on file, the Report and Recommendation
 20   (“R&R”) of the United States Magistrate Judge, and Defendant’s Objections to
 21   the R&R. The Court accepts the findings and recommendation of the Magistrate
 22   Judge.
 23            IT IS THEREFORE ORDERED that Judgment be entered REVERSING
 24   the final decision of the Commissioner of the Social Security Administration and
 25   REMANDING the case for further administrative proceedings.
 26
      DATED: April 15, 2020              ________________________________
 27                                     HONORABLE ANDRÉ BIROTTE JR.
 28                                     United States District Judge
